

ebayinclogo20151.jpg [ebayinclogo20151.jpg]




May 1, 2015


Kristin Yetto
c/o eBay Inc.
2065 Hamilton Avenue
San Jose, California 95125


Dear Kristin:
eBay Inc. (the “Company” or “eBay”) is pleased to confirm your continued
employment, on the terms and conditions set forth in this offer letter (this
“Letter”), in the exempt position of Senior Vice President, Human Resources,
eBay Marketplaces, reporting to the Senior Vice President, Human Resources of
eBay. In addition, the Company confirms that if the Company elects to spin-off
its wholly-owned subsidiary PayPal, Inc. through the dividend of PayPal, Inc.
shares to existing shareholders of the Company or through other means (a
“Spin-Off”), then you will, effective on the date of the Spin-Off, become Senior
Vice President, Human Resources (such position, “eBay SVP HR”). In the role of
eBay SVP HR, you shall report solely and directly to the President and Chief
Executive Officer of eBay. The terms and conditions of this Letter have been
approved by the Compensation Committee of the eBay Board of Directors (the
“Compensation Committee”).


Compensation as eBay SVP HR
Cash Compensation. Immediately upon the Spin-Off, your salary as eBay SVP HR
shall be at a bi-weekly rate of at least $20,192.31., which is equivalent to an
annual base salary of $525,000. Also following the Spin-Off, as eBay SVP HR you
will continue to be eligible to participate in the eBay Incentive Plan (eIP)
available to employees in positions comparable to yours. Payouts under the plan
are based on individual achievements as well as Company performance and are paid
on an annual cycle. Your annual target bonus opportunity (your “target bonus
opportunity”) for the eIP will be 75% of your base salary (calculated on the
basis of the annual base salary actually paid to you during the relevant year).


“New Day” Equity Awards.
Equity Compensation – New Day Equity Awards. In connection with the Spin-Off,
you will be made certain special, one time grants of eBay equity awards under
the Company’s 2008 Equity Incentive Plan (the “Plan”), subject to, and effective
immediately prior to, the Spin-Off. Awards are described in this Letter as a
dollar value and the number of shares of eBay common stock subject to each award
will be determined as follows: (i) for RSUs, by dividing the dollar value by the
average of the closing prices of eBay common stock as reported on the NASDAQ
Global Select Market for the period of 10 consecutive trading days ending on
(and including) the last trading day prior to the grant date (the “Average eBay
Closing Price”), and rounding down to the nearest whole number of shares of eBay
common stock, (ii) for PBRSUs, by dividing the earned dollar amount, if any, by
the Average eBay Closing Price, and rounding down to the nearest whole number of
shares of eBay common stock and (iii) for Options, by dividing the dollar value
by the Average eBay Closing Price, multiplying the resultant total by 3, and
rounding down to the nearest whole number of shares of eBay common stock. The
exercise price for all Options will be no less than the fair market value of
eBay’s common stock on the applicable date of grant, as determined by the
Compensation Committee. These awards will be in the following forms and amounts:


(i) An award of RSUs valued at $600,000, to be granted under the Plan (“New Day
RSU Award”), as well as the terms and conditions of the RSU agreement (which
will be provided to you as soon as practicable after the grant date). The New
Day RSU Award will vest and become non-forfeitable (assuming
        
        
1



--------------------------------------------------------------------------------



your continued employment with an eBay company on the vesting date) as to 100%
of the shares of eBay common stock subject to the New Day RSU Award on the third
anniversary of the date of grant, subject to necessary withholding for
applicable taxes;
(ii) An award of PBRSUs with a target value of $1,000,000, to be granted under
the Plan (the “New Day PBRSU Award”), as well as the terms and conditions of an
individual PBRSU agreement (each of which will be provided to you as soon as
practicable after the grant date). It is expected that the New Day PBRSU Award
will be earned based on performance over the period January 1, 2015 through
December 31, 2016. The actual number of shares of eBay common stock that will be
subject to the New Day PBRSU Award to be granted, if any, will be determined
based on achievement during such period of performance goals determined by the
eBay Board and will be subject to the terms and conditions of the performance
plan approved by the eBay Board. The New Day PBRSU Award will be granted in
early 2017 and will vest and become non-forfeitable (assuming your continued
employment with an eBay company on the vesting date) as follows: 50% of the
shares subject to the award on or about March 1, 2017 (the “Initial Vest Date”)
and the remaining 50% of the shares on the first anniversary of the Initial Vest
Date, subject to necessary withholding for applicable taxes; and
(iii) An Option award valued at $400,000, to be granted under the Plan (the “New
Day Option Award”), as well as the terms and conditions of the Option agreement
(which will be provided to you as soon as practicable after the grant date). The
New Day Option Award will vest and become exercisable (assuming your continued
employment with an eBay company on each vesting date) as to 100% of the shares
of eBay common stock subject to the New Day Option Award on the third
anniversary of the date of grant.


Your employment with the Company is “at –will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s Chief Executive Officer.


Severance Protections.


Although your employment with the Company shall be “at-will” as set forth above,
you may be entitled to severance protection in certain circumstances, as
described below, subject in all instances to you executing and not revoking the
Company’s standard form of release (which shall also contain customary
exceptions for your continued indemnification and coverage under D&O policies,
exclusions for vested benefits under retirement and welfare benefit plans and
equity incentive plans, and reasonable post-employment cooperation covenants
(but for the avoidance of doubt no restrictive covenants or other covenants
imposing limitations on your post-employment activities (the “Release”) within
60 days of your termination of employment, with such amounts or benefits to be
paid and/or provided as of the date the Release becomes irrevocable, provided
that if the 60-day time period following your termination of employment spans
two calendar years, they shall be provided as of the later of the date the
Release becomes irrevocable or the first calendar day of the calendar year
following the year in which your employment terminates.


Prior to the Spin-Off; Termination Outside a Change in Control Period. If, prior
to the Spin-Off and outside a Change in Control Period (as defined below), your
employment is involuntarily terminated by the Company other than for Cause (as
defined below) or if you voluntarily resign for Good Reason (as defined below),
then the Company shall provide you with (a) the Accrued Benefits (as defined
below) and (b) a lump sum severance payment, payable not later than 30 days
after you execute a release of claims against the Company (the “Release”) and
any revocation period has expired (which, if such payment date could straddle
two calendar years, must occur in the later calendar year), in an amount equal
to the sum of:
(i) two times the sum of (a) your Annual Base Salary (as defined below) and
(b) your Bonus Amount (as defined below);
(ii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any eBay equity awards that
are outstanding and unvested as of the date of your termination of employment
which, but for such termination, otherwise would have become vested pursuant to
their respective vesting schedules within 24 months following the date of such
termination (with such value calculated based on the Valuation Assumptions ).


2



--------------------------------------------------------------------------------



On and After the Spin-Off; Termination Outside a Change in Control Period. If,
on or after the Spin-Off and outside a Change in Control Period, your employment
as SVP HR is terminated by the Company without Cause or if you voluntarily
resign for Good Reason, then the Company shall provide you with (a) the Accrued
Benefits and (b) a lump sum severance payment, payable not later than 30 days
after you execute a Release and any revocation period has expired (which, if
such payment date could straddle two calendar years, must occur in the later
calendar year), in an amount equal to the sum of:
(i) (X) in the event that your employment is terminated on or before the one
year anniversary of the date of the commencement of your employment as SVP HR,
two times the sum of (a) your Annual Base Salary and (b) your Bonus Amount; (Y)
in the event that your employment is terminated following the one year
anniversary date of the commencement of your employment as SVP HR but on or
before the two year anniversary of the date of the commencement of your
employment as SVP HR, 1.5 times the sum of (a) your Annual Base Salary and
(b) your Bonus Amount; and (Z) in the event that your employment is terminated
following the two year anniversary of the date of the commencement of your
employment as SVP HR, one times the sum of (a) your Annual Base Salary and
(b) your Bonus Amount; and
(ii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any other eBay equity awards
that are outstanding and unvested as of the date of your termination of
employment which, but for such termination, otherwise would have become vested
pursuant to their respective vesting schedules within 12 months following the
date of such termination (with such value calculated based on the Valuation
Assumptions).


Termination During a Change in Control Period. If, during a Change in Control
Period, your employment as SVP HR is terminated by the Company without Cause or
if you voluntarily resign for Good Reason, then the Company shall provide you
with (a) the Accrued Benefits and (b) a lump sum severance payment, payable not
later than 30 days after you execute the Release and any revocation period has
expired (which, if such payment date could straddle two calendar years, must
occur in the later calendar year), in an amount equal to the sum of:
(i) two times the sum of (a) your Annual Base Salary and (b) your Bonus Amount;
and
(ii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of all then unvested eBay
equity awards that are outstanding and unvested as of the date of termination of
employment (with such value calculated based on the Valuation Assumptions).


Special Treatment of Equity Awards on Death/Permanent Disability. In the event
that your employment with eBay terminates due to your death or disability
(within the meaning of eBay’s long-term disability plan), within thirty (30)
days after the date of such termination of employment, you will receive a cash
payment equal to the value of any eBay equity awards that were outstanding and
unvested as of the date of such termination which, but for such termination,
otherwise would have become vested pursuant to their respective vesting
schedules within 24 months following the date of such termination (with such
value calculated based on the Valuation Assumptions).


Tax and Other Matters.


Section 409A. The Company may withhold from any amounts payable to you such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. It is intended that the payments
and benefits provided under this Letter shall comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations relating thereto, or an exemption to Section 409A, and this
Letter shall be interpreted accordingly. Any payments or benefits that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Each payment under this Letter
will be treated as a separate payment for purposes of Section 409A.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Letter providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Letter, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean separation from service. If
you become entitled to a payment of nonqualified deferred
3



--------------------------------------------------------------------------------



compensation as a result of your termination of employment and at such time you
are a “specified employee” (within the meaning of Section 409A and as determined
in accordance with the methodology established by the Company as in effect on
your date of termination), such payment will be postponed to the extent
necessary to satisfy Section 409A, and any amounts so postponed will be paid in
a lump sum on the first business day that is six months and one day after your
separation from service (or any earlier date of your death). If the compensation
and benefits provided under this Letter would subject you to taxes or penalties
under Section 409A, the Company and you will cooperate diligently to amend the
terms of this Letter to avoid such taxes and penalties, to the extent possible
under applicable law.


Change in Control Golden Parachute Excise Taxes. In the event of a Change in
Control, where an accounting firm designated by the Company determines that the
aggregate amount of the payments and benefits that (but for the application of
this paragraph) would be payable to you under this Letter agreement or any other
plan, policy or arrangement of the Company and any of their affiliates, exceeds
the greatest amount of payments and benefits that could be paid or provided to
you without giving rise to any liability for any excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then you may elect either to (1) pay the
Excise Tax and receive all such payments and benefits as may be payable to you,
or (2) only receive the aggregate amount of such payments and benefits payable
or to be provided to you that would not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax and
other taxes that would otherwise be payable by you (such reduced amount of
payments and benefits, the “Reduced Benefit Amount”). In the event you elect to
receive the Reduced Benefit Amount, however, the reduction in such payments or
benefits pursuant to the immediately preceding sentence shall be made in the
following order: (1) by reducing severance payments based on your Annual Base
Salary and Bonus Amount, if any is then payable, and then (2) by reducing
amounts in respect of any equity-based awards (first in the form of cash
payments, if any are due hereunder, then in respect of any vesting of any such
awards hereunder, and only thereafter in respect of any vesting of any such
awards under any other plan or arrangement).


Definitions.

“Accrued Benefits” means (a) prompt payment of any accrued but unpaid annual
base salary through the last day of employment, (b) prompt payment of any
unreimbursed expenses incurred through the last day of employment subject to
your prompt delivery of all required documentation of such expenses pursuant to
applicable employer policies, (c) all other vested payments, benefits or fringe
benefits to which you are entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant (excluding any other severance plan, policy or program) or this Letter in
accordance with the terms of such plan, program or grant, including any unpaid
bonus for any prior fiscal year when it otherwise would have been paid, and (d)
a prorated portion of the eIP bonus, if any, that you otherwise would have
earned and been paid in respect of the fiscal year in which your employment
terminates based on the actual performance of the company for the full year,
with such prorated portion calculated based on the period of time during such
fiscal year that you were employed, relative to the full fiscal year and only
based on the company performance element of the bonus (such prorated eIP bonus
amount, if any, the “Prorated Bonus”). You will receive your Prorated Bonus on
the date that all other participants in the eIP receive their eIP bonuses in
respect of such fiscal year.


“Annual Base Salary” will mean an amount equal to $525,000 (or such greater
amount as in effect immediately prior to your termination date).


“Bonus Amount” will mean an amount equal to 75% of your Annual Base Salary (or
such greater amount as may be established as your target bonus payment
immediately prior to your termination date).


“Cause” shall mean (a) your failure to attempt in good faith to substantially
perform your assigned duties, other than failure resulting from your death or
incapacity due to physical or mental illness or impairment, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (b) your indictment for, conviction of or plea of nolo
contedere to any felony (or any other crime involving fraud, dishonesty or moral
turpitude); or (c) your commission of an act of fraud, embezzlement,
4



--------------------------------------------------------------------------------



misappropriation, willful misconduct, or breach of fiduciary duty against the
Company, except good faith expense account disputes.


“Change in Control” shall mean, for purposes of this Letter, a “Change in
Control” as such term is defined in the Plan or, following the Spin-Off, as such
term may be defined (if different) under any successor equity incentive plan.


“Change in Control Period” means the period that begins 90 days prior to, and
ends 24 months following, a “Change in Control.”


“Good Reason” means, without your written consent, any of the following events,
whereafter you resign your employment within the periods provided below:
(i) a material reduction in your annual base salary; (ii) a material reduction
in your annual target bonus opportunity; (iii) on and after the Spin-Off, a
material reduction in your authority, duties or responsibilities as SVP HR of
eBay, Inc. (which would include your failure to report to the CEO of a publicly
traded company); (iv) following a Change in Control, a requirement by the
Company that you relocate your primary office to a location that is more than 35
miles from the location of your primary office immediately prior to the Change
in Control; or (v) any other material breach by the Company of this Letter. You
will be deemed to have given consent to the condition(s) described in any of
clauses (i) through (v) of this paragraph if you do not provide written notice
to the Company of such Good Reason event(s) within 60 days from the first
occurrence of such Good Reason event(s), following which the Company shall have
30 days to cure such event, and to the extent the Company has not cured such
Good Reason event(s) during the 30-day cure period, you must terminate your
employment for Good Reason no later than 60 days following the occurrence of
such Good Reason event(s) by providing the Company 30 days’ prior written notice
of termination, which may run concurrently with the Company’s cure period.


“Valuation Assumptions” means, collectively, the following assumptions: (x) each
share of eBay common stock underlying an award has a value equal to the average
of the closing prices of eBay common stock as reported on the NASDAQ Global
Select Market for the period of 10 consecutive trading days ending on (and
including) the last trading day prior to the date of your termination of
employment, (y) if the date of your termination of employment occurs during the
performance period with respect to an award of PBRSUs whose target value has
been established prior to the date of your termination of employment, but whose
number of shares of eBay common stock that would be subject to such award based
on achievement of applicable performance targets has not yet been granted, then
any such award shall be deemed to have been earned and granted assuming
achievement of target performance in respect of the applicable performance
period immediately prior to such date of termination and (z) any Options that
you hold that are outstanding immediately prior to the date of your termination
of employment will be valued based on their spread (i.e., the positive
difference, if any, of the value of each share of eBay) common stock underlying
the Option, as determined pursuant to clause (x) above), less the per share
exercise price of such Option).


All of us at eBay are very excited about your continued role at eBay and look
forward to a continued beneficial and fruitful relationship. However, should any
dispute arise with respect to your employment or the termination of that
employment, we both agree that such dispute shall be conclusively resolved by
final, binding and confidential arbitration rather than by a jury court or
administrative agency. The Company will bear those expenses unique to
arbitration. Such arbitration shall be conducted pursuant to the terms of the
Mutual Arbitration Agreement that you and the Company previously executed.
Required Employee Agreements. By signing this letter, you agree that the Mutual
Arbitration Agreement and the Employee Proprietary Information and Inventions
Agreement that you previously executed shall continue in full force and effect.
As you know, in part, the Employee Proprietary Information and Inventions
Agreement requires that a departing employee refrain from unauthorized use or
disclosure of the Company’s confidential information (as defined in that
Agreement). That Agreement does not prevent a former employee from using
know-how and expertise in any new field or position.
5



--------------------------------------------------------------------------------



This Letter, the Mutual Arbitration Agreement, and the Employee Proprietary
Information and Inventions Agreement contain the entire agreement with respect
to your employment. Should you have any questions with regard to any of the
items indicated above, please call me. Kindly indicate your consent to this
agreement by signing a copy of this Letter and returning it to me.
This Letter cannot be assigned without your prior written consent. This Letter
can be modified or amended only by a written instrument executed by eBay and
you. Upon your signature below, this will become our binding agreement with
respect to your employment and its terms merging and superseding in their
entirety all other or prior offers, agreements and communications, whether
written or oral, by you and the Company as to the specific subjects of this
Letter, including without limitation that letter between you and the Company
dated February 24, 2003.
Employee Benefits. You will be entitled to the employee welfare and retirement
benefits and perquisites that eBay customarily makes available to employees in
positions comparable to yours, in accordance with the terms of the benefit and
perquisite plans as in effect from time to time.
Kristin, the Board and I are very pleased with what we have accomplished so far
and we are thrilled about the prospect of your eventual appointment as the
Senior Vice President, Human Resources of eBay. eBay has an extraordinary future
and I am confident that you are the right SVP HR for eBay at this exciting time.


Very truly yours,
/s/ John Donahoe
John Donahoe
President and Chief Executive Officer
eBay Inc.




ACCEPTED:




/s/ Kristin Yetto
5/26/15
Kristin Yetto
Date





6

